DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 17/101,238 filed 11/23/2020.

Allowable Subject Matter
Claims 1, 3-15 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A device for a vehicle for detecting an activation action in a detection region in order to activate a function of the vehicle depending on the detection, comprising: a multi-layer printed circuit board, at least one electrically conductive sensor element for capacitive sensing in the detection region, wherein the sensor element is arranged on the printed circuit board, and at least two shielding elements for shielding for the sensing, wherein: the shielding elements are arranged at different layers of the printed circuit board, wherein one of the shielding elements surrounds the sensor element at a first layer in order to provide the shielding in different directions; and the shielding elements are distributed at the layers in such a way that the shielding limits the detection region in three directions orthogonal to each other and surrounds the detection region at least predominantly in one plane.
          Therefore, claim 1 and its dependent claims 3-14 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 15 with the allowable feature being; A method for detecting an activation action in a detection region at a vehicle in order to activate a function of the vehicle depending the detection, wherein the following steps are carried out: performing a capacitive sensing in the detection region by an electrically conductive sensor element at a multi-layer printed circuit board, and generating a shielding for the sensing by at least two shielding elements on the printed circuit board, wherein; the shielding elements are arranged at different layers of the printed circuit board, wherein one of the shielding elements surrounds the sensor element at a first layer so that the shielding is provided in different directions; and the shielding elements are distributed at the layers in such a way that the shielding limits the detection region in three directions orthogonal to each other and surrounds the detection region at least predominantly in one plane.
          Therefore, claim 15 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847